Certificate of Amendment to Articles of Incorporation For Nevada Profit Corporations (Pursuant to NRS 78.385 and 78.390 – After Issuance of Stock) 1. Name of corporation: ROYAL BEES COMPANY, INC. 2. The articles have been amended as follows: FIRST:The name of the corporation is: Fitweiser Holdings, Inc. FOURTH:The stock that the corporation is authorized to issue is TWO HUNDRED MILLION (200,000,000) shares of common stock having a par value of $.001 per share. 3. The vote by which the stockholders holding shares in the corporation entitling them to exercise at least a majority ofthe voting power, or such greater proportion of the voting power as may be required in the case of a voteby classes ofseries, or as may be required by the provisions of the articles of incorporation have voted in favor of the amendment is:92% 4. Effective date and time of filing:(optional) 5. Signature: /s/ Rudy Campidonica Signature of Officer
